Citation Nr: 0942763	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-09 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the Veteran's claim for service connection for a 
pulmonary condition.  

2.  Entitlement to service connection for a pulmonary 
condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from April 1951 to April 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Chicago, Illinois.  

Procedural history

The Veteran's claim of entitlement to service connection for 
a pulmonary condition was denied by the Board in an April 
1987 decision.  

In May 2004, the Veteran's representative filed to reopen the 
previously-denied claims of entitlement to service connection 
for a respiratory disorder.  The above-referenced November 
2004 rating decision reopened the Veteran's claim and 
subsequently denied the claim on the merits.  The Veteran 
requested review by a decision review officer (DRO), who 
conducted a de novo review of the claim and confirmed the 
RO's findings in a January 2007 statement of the case (SOC).  

In October 2009, the Board received the Veteran's 
representative's request to advance the appeal on the Board's 
docket due to the Veteran's advanced age.  Later in 
October 2009, the Board granted the request to advance this 
appeal on the Board's docket pursuant to 38 C.F.R. § 
20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

Remanded issue

As will be discussed below, the issue of the Veteran's 
entitlement to service connection for a pulmonary condition 
is being reopened by the Board due to the receipt of new and 
material evidence.  That issue is REMANDED to the RO via the 
VA Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an April 1987 decision, the Board denied the Veteran's 
claim of entitlement to service connection for a pulmonary 
condition.  

2.  The evidence associated with the claims folder subsequent 
to Board's April 1987 decision pertains to the nexus between 
the Veteran's current pulmonary condition and service, which 
had not been established at the time of the last prior final 
denial.  The additionally received evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 1987 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2009).  

2.  Since the April 1987 Board decision, new and material 
evidence has been received; therefore, the claim of 
entitlement to service connection for a pulmonary condition 
is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a pulmonary 
condition.  Implicit in this claim is the contention that new 
and material evidence which is sufficient to reopen the 
previously-denied claim has been received.  [As detailed in 
the Introduction above, the claim is being reopened and 
remanded for additional evidentiary development.]  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The VCAA duty 
to notify currently applies to all issues on appeal; the 
standard of review and duty to assist provisions, however, do 
not apply to the previously-denied claims unless such is 
reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

As alluded to above, this standard does not apply to a claim 
to reopen until such claim has in fact been reopened.  The 
standard of review as to the issue involving the submission 
of new and material evidence will be set forth where 
appropriate below.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for his service connection claim in a letter 
from the RO dated June 14, 2004, including evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."  

With respect to notice regarding new and material evidence, 
the June 2004 VCAA letter specifically explained that the 
Veteran's claim was previously denied in 1986.  Although the 
letter referred to the date of notice of the underlying 
rating decision, rather than to the April 1987 Board 
decision, the Veteran is not prejudiced by this error; the 
May 1986 rating decision was subsumed in the Board's April 
1987 decision.  See 38 C.F.R. § 20.1104 (2009) [When a 
determination of the agency of original jurisdiction is 
affirmed by the Board of Veterans' Appeals, such 
determination is subsumed by the final appellate decision.]  
The RO's June 2004 letter also explained that evidence 
sufficient to reopen the Veteran's previously denied claim 
must be "new and material," closely mirroring the 
regulatory language of 38 C.F.R. § 3.156(a).  The Veteran was 
also specifically advised of the basis for the previous 
denial in the June 2004 rating decision, as the decision 
specifically noted that bronchitis and asthma were "not 
incurred or aggravated in service and your bronchitis in 
service was considered acute and transitory with no disabling 
residuals."  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, the RO informed the Veteran of VA's duty to 
assist him in the development of his claim in the above-
referenced June 2004 letter, as well as an additional letter 
from the RO dated September 9, 2004.  Specifically, the 
Veteran was advised in the June 2004 letter that VA was 
responsible for obtaining "[r]elevant records held by any 
Federal agency," to include service medical records or other 
military records and records from VA medical facilities or 
the Social Security Administration.  With respect to private 
treatment records, the Veteran was informed in the June 2004 
letter that VA would make reasonable efforts to obtain 
"[r]elevant records not held by any Federal agency.  This 
may include medical records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  The June 2004 letter added that, "Complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information, for each health care provider 
so that we can obtain treatment information."  

The September 2004 letter further emphasized that, "you must 
give us enough information about the evidence so that we can 
request it from the agency or person that has it.  If the 
holder of the evidence declines to give us the records or 
asks for a fee to provide it, we will notify you.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency."  [Emphasis as in original.]  

Finally, the Board notes that the June 2004 VCAA letter 
specifically requested that, "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the requirements of 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status [not at issue here]; (2) existence of a disability 
[also not at issue here]; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Veteran was provided specific notice of the Dingess 
decision in the cover letter for the statement of the case 
(SOC) from the RO dated January 9, 2007, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations, and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the January 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve.  

With respect to the instant claim, element (1), veteran 
status, and element (2) existence of a disability, are not at 
issue.  Moreover, elements (4) and (5), degree of disability 
and effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those latter two elements is meaningless, because a 
disability rating and effective date were not assigned.  The 
Veteran's claim of entitlement to service connection was 
denied based on element (3), connection between the Veteran's 
service and the claimed disability.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to that crucial element.  

Because, as discussed below, the Board is remanding the 
Veteran's claim, elements (4) and (5) remain moot at this 
point.  

The Veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim in November 
2004.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
the Veteran was provided with additional VCAA notice through 
the March 2007 cover letter, and his claim was not 
readjudicated, after he was provided with the opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VA notice.  Nevertheless, because the Board is 
reopening the Veteran's claim and remanding the case for 
further evidentiary development, the Veteran is not 
prejudiced by that error.  Thus, any VCAA notice deficiency 
will been rectified on remand.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in the 
provisions of 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) 
(West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).  

As discussed more fully below, the Board finds that 
additional assistance to the Veteran is needed in obtaining 
evidence necessary to substantiate his claim.  VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  As explained 
below, the Veteran has submitted a statement from a private 
physician that appears to provide a nexus between his current 
pulmonary condition and his exposure to certain gases during 
service.  However, because that physician did not have an 
opportunity to review all of the available medical records 
and because the physician appears to have based his opinion 
to a significant degree on information provided by the 
Veteran, the Board finds that an additional examination and 
medical opinion as to the Veteran's pulmonary condition claim 
are necessary.  

The Board observes that all appropriate due process concerns 
relating to reopening a previously denied claim have been 
satisfied.  See 38 C.F.R. § 3.103 (2009).  The veteran has 
been accorded the opportunity to present evidence and 
argument in support of his claim.  He has been ably 
represented by his service organization.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification provisions of 
the law and no further actions pursuant to the VCAA need be 
undertaken on the Veteran's behalf at this point.  

Therefore, the Board will proceed to a decision.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

Decisions of the Board are final.  See 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2009).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.  

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the Veteran's claim to reopen was 
initiated in May 2004, the claim will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.  

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

The Veteran's prior claim of entitlement to service 
connection was denied by the Board in April 1987 in essence 
because the record at that time did not include sufficient 
evidence of a nexus between the Veteran's current pulmonary 
condition and in-service disease or injury [i.e., Hickson 
element (3)].  The decision stated:

The Board has concluded that the bronchitis that 
the veteran suffered from in service was acute and 
transitory and left no residual disability.  The 
Board has considered the December 1985 and 
September 1986 statements of the veteran's 
physicians, to the effect that the veteran's 
current pulmonary condition may have been triggered 
by his work as a military shipfitter.  However, in 
the absence of objective and clinical evidence to 
indicate continuing treatment for a chronic 
condition, the veteran's pulmonary condition cannot 
reasonably be construed as having a service origin, 
particularly in view of the evidence of record 
which indicates that the veteran was exposed to 
noxious fumes in his work environment following his 
discharge from service.  

As noted above, in November 2004, the RO reopened the 
Veteran's claim and proceeded to deny service connection for 
a pulmonary condition on the merits of the claim.  See 38 
U.S.C.A. § 5108 (West 2002).  However, the question of 
whether new and material evidence has been received is one 
that must be addressed by the Board, notwithstanding a 
decision favorable to the claimant that may have been 
rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) [noting that before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant.]; see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[observing that the Board has a jurisdictional responsibility 
to consider whether it was proper for the RO to reopen a 
previously-denied claim].  

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for a pulmonary condition 
has been submitted.  

Additional evidence added to the claims folder since the 
April 1987 denial includes a statement dated in April 2003 
from the Veteran's private physician.  The physician stated 
that he had treated the Veteran for severe asthma since 1983.  
He noted the Veteran's report that his asthma dated from his 
duty in service as a welder, with prolonged time below deck 
breathing fumes off and on for three years.  The physician 
then stated that, "I believe that this scenario is probably 
an etiological or aggrevating [sic] cause of his asthma which 
subsequently became slowly but progressively worse."  

The Board observes that the evidence that was previously of 
record and considered included an opinion from a physician 
who indicated that a person with allergies could be markedly 
affected by the working conditions the Veteran reported he 
experienced during service.  The newly received medical 
opinion, however, is more than merely cumulative of the 
previous opinion - it purports to provide evidence of a 
definite nexus between the Veteran's current pulmonary 
condition and service, whereas the earlier opinion used 
cautious language.  See Bloom v. West, 12 Vet. App. 185 
(1999) (by using the term "could," without supporting 
clinical data or other rationale, a medical opinion simply is 
too speculative in order to provide the degree of certainty 
required for medical nexus evidence).  

Also added to the record since April 1987 were x-ray and 
laboratory reports that were prepared during a private 
hospitalization in May 1973, some of which were previously of 
record.  

The Veteran's claims file also contains VA clinic records 
dated from June 1994 to November 2001.  Those records reflect 
treatment or evaluation for numerous disorders, as well as 
ongoing treatment for asthma.  At least two examiners - in 
December 1999 and May 2001 - listed a diagnosis of chronic 
obstructive pulmonary disease also.  No VA examiner commented 
on the etiology of any pulmonary condition, however.  

The statement from the private physician in April 2003 is 
new, in that it was not previously of record.  It is also 
relevant to the issue on appeal, in that it provides 
additional information concerning the reason for the prior 
denial - the lack of a medical nexus between service and the 
Veteran's known pulmonary condition, asthma.  

In short, the additionally added evidence suggests that the 
Veteran's pulmonary condition is medically related to his 
military service.  Further, the evidence submitted subsequent 
to the April 1987 denial of the Veteran's claim is not 
cumulative or redundant of the evidence of record at that 
time.  Therefore, the additional evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2009).  

Accordingly, new and material evidence has been submitted, 
and the claim for entitlement to service connection for a 
pulmonary condition is reopened.  

However, because the Board finds that additional development 
of the evidence is necessary prior to consideration of the 
merits of the Veteran's claim, the case must be remanded.  


ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for a pulmonary condition 
is granted.  To this extent, the benefit sought on appeal is 
allowed.  


REMAND

The Veteran contends that his current pulmonary condition was 
caused by his inhalation of fumes in service.

As discussed above, the evidence added to the record since 
the 1987 Board decision contains a medical opinion that 
purports to provide a nexus between the Veteran's chronic 
asthma and the fumes he reportedly inhaled in the course of 
his duties during service.  However, the opinion appears to 
have been based to a great extent on history provided by the 
Veteran.  In addition, it does not appear that the examiner 
reviewed the Veteran's service treatment records or pertinent 
post-service treatment or examination records.  

The Court has held that an opinion based on the Veteran's 
medical history - as related by the Veteran himself - where 
the facts provided by the Veteran have previously been found 
to be inaccurate or where other facts present in the record 
contradict the facts provided by the Veteran that formed the 
basis for the opinion, may be accorded lesser probative 
weight.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 
5 Vet. App. 458 (1993); LeShore v. Brown, 8 Vet. App. 406 
(1995).  But see Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005) (the Board may not disregard a medical opinion solely 
on the rationale that the opinion was based on a history 
given by the veteran).  In this case, the evidence previously 
of record indicated that the Veteran was also exposed to 
similar arc welding fumes in the course of his work after 
service - evidence that was apparently not considered in the 
April 2004 medical opinion.  

However, the regulations provide that VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: 

(A)  Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; 

(B)  Establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or 
symptoms of a disease listed in § 3.309, § 3.313, § 
3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and 

(C)  Indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or 
disease in service or with another service-connected 
disability. 

38 C.F.R. § 3.159(c)(4) (2009).  

The evidence in this case shows that (1) the Veteran has 
currently diagnosed chronic asthma; (2) that he worked as a 
ship fitter during service, where, by his report, he inhaled 
noxious fumes; and (3) that his current asthma may be 
associated with his inhalation of fumes during service.  
Therefore, VA must afford the Veteran an examination to 
obtain a medical opinion.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  VBA should arrange for the Veteran to 
be examined by a physician.  After 
examination of the Veteran, review of the 
file and review of any diagnostic testing 
deemed to be necessary, the examiner 
should provide an opinion, with 
supporting rationale, as to whether any 
current pulmonary condition is as likely 
as not related to his military service or 
in the alternative, his post-service 
occupational history.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.  

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should readjudicate the 
Veteran's claim of entitlement to service 
connection for a pulmonary condition.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a SSOC 
and given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


